Name: COMMISSION REGULATION (EC) No 1123/96 of 21 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 22. 6. 96 EN Official Journal of the European Communities No L 149/21 COMMISSION REGULATION (EC) No 1123/96 of 21 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 22 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 307, 20. 12. 1995, p. 21 . M OJ No L 387, 31 . 12. 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 149/22 MENl Official Journal of the European Communities 22. 6 . 96 ANNEX to the Commission Regulation of 21 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 75,8 284 72,1 060 80,2 388 77,7 064 88,4 400 77,6 066 60,2 404 63,6 068 62,3 416 72,7 204 86,8 508 76,7 208 44,0 512 72,3 212 97,5 524 63,9 624 95,8 528 72,6 999 76,8 624 86,5 ex 0707 00 25 052 55,3 728 107,3 053 156,2 800 78,0 060 61,0 804 85,7 I 066 53,8 999 78,8 068 69,1 0809 10 30 052 144,4 204 144,3 061 51,3 624 87,1 064 105,3 999 89,5 400 338,0 0709 10 20 220 317,0 999 159,7 999 317,0 0809 20 49 052 166,7 0709 90 77 052 44,8 061 182,0 204 77,5 l 064 149,5 412 54,2 068 262,6 624 151,9 400 272,2 999 82,1 600 94,9 0805 30 30 052 134,0 624 288,1 204 88,8 676 166,2 220 74,0 999 197,8 388 69,8 400 0809 30 31 , 0809 30 39 052 63,168,2 512 220 121,8 54,8 520 66,5 624 106,8 524 999 97,2100,8 528 64,8 0809 40 20 052 73,2 600 84,0 064 64,4 624 48,9 066 84,9 999 77,7 068 61,2 0808 10 61 , 0808 10 63 , 400 175,7 0808 10 69 039 112,1 624 200,6 l 052 64,0 676 68,6 \ 064 78,6 \ 999 104,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin .